            Case 1:21-cr-00117-KBJ Document 11 Filed 02/18/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF
AMERICA

               Plaintiff,

       v.

RYAN TAYLOR NICHOLS,



               Defendant.
                                                 Case Nos.: 1:21-mj-00102-ZMF; 21-cr-117




                            NOTICE OF FILING OF AMENDED DECLARATIONS

       . The undersigned respectfully submits the attached Amended Declarations in response to

the Court’s Minute Order of February 9, 2021.



Dated: February 18, 2020                          Respectfully submitted,


                                                  /s/ Jeffrey T. Green
                                                   D.C. Bar # 426747
                                                  jgreen@sidley.com
                                                  SIDLEY AUSTIN LLP
                                                  1501 K. Street, N.W.
                                                  Washington, D.C. 20005
                                                  Telephone: (202) 736-8000
                                                  Facsimile: (202) 736-8711\
Case 1:21-cr-00117-KBJ Document 11 Filed 02/18/21 Page 2 of 3
Case 1:21-cr-00117-KBJ Document 11 Filed 02/18/21 Page 3 of 3
